Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 9, 1973, adjudging him to be a youthful offender after he was convicted of robbery in the first degree and assault in the second degree, upon a jury verdict, and sentencing him to a reformatory term of imprisonment. Judgment modified, in the exercise ■ of discretion, by reducing the sentence to a five-year term of probation. As so modified, judgment affirmed and ease remitted to the trial court for imposition of conditions of probation as specified in section 65.10 of the Penal Law and for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced (CPL 460.50, subd. 5). A review of the record and the probation report reveals circumstances indicating that the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Gulotta and Christ, JJ., concur.